DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Double Patenting
The nostatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nostatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,760,608. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1-21 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haveliwala (U.S. 2013/0103683) in view of Whitnah (U.S. 2014/0188899), and further in view of English (U.S. 2014/0195525).
	(Claim 1)
	Haveliwala discloses a computer system comprising the following: 
one or more processors, (“a computer system, or similar electronic computing device”, paragraph [0064]);  
system memory, (“computer system memories”, paragraph [0064]);  
one or more computer-readable storage media, (“a computer readable medium”, paragraph [066]) having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
requesting a search for a first user, (“a query entry field 102 in which a user enters the terms of a search query”, paragraph [0020]; Fig. 1);
(“first time the user accesses the search engine, he will not have defined a user profile for personalizing the search results”, paragraph [0020], “search engine provides personalized rankings of search results”, Abstract);  
receiving a tuning input at the user interface from the first to create a tuning profile, (“The user can access the Edit Profile link 104 in order to establish their personal interests”, paragraph [000]) that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to be adjusted for one or more specified search result attributes, the search result ranking model determining how each search result is ranked, (“personalization control 608 allows the user to adjust the ranking of the individual documents/pages of the search results with respect to his interests, preferably as expressed in the personalization profile. The personalization control may be explained as controlling a degree of influence or contribution of the user's interest profile to the ranking of the search results”, paragraph [0026]; Fig. 6);
causing the tuning profile to be stored, (“the site can provide a user registration page, in which the user registers with a user name and password, and the user's interests are stored at the search engine site in a database, and retrieved in response to the user login”, paragraph [0033]).
Although Haveliwala discloses substantially all of the elements, Haveliwala fails specifically disclose dynamically updating the displayed search results as the search 
Whitnah discloses the querying user may then selected one or more of these query modifications to add the modifying nodes/edges to the first structured query. An example search-results page generated by the structured query "My friends who work at Facebook and work at Acme as software engineers". The querying user may want to refine the search by also specifying a school attended by the users identified by the search query. To specify a school, the querying user may click on the "School" drop-down menu, which may display a list of query modifications generated by the social-networking system, (paragraph [0099]-[0100]; Fig. 7A-G).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Haveliwala which to include personalization control allows the user to adjust the ranking of the individual documents/pages of the search results, to include the teaching of Whitnah to include 
the querying user may then selected one or more of these query modifications to add the modifying nodes/edges to the first structured query, as taught by Whitnah.
Although the combination of Haveliwala and Whitnah disclose substantially all of the elements, Haveliwala and Whitnah fail specifically disclose applied to subsequent searches by one or more other users, including users other that the first user, to generate subsequent search results each having a subsequent search result attribute, such that the tuning profile ranks each search result according to the tuned search result ranking model and the specified search result attributes.
(paragraph [0007]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Haveliwala and Whitnah to provide personalization control allows the user to adjust the ranking of the individual documents/pages of the search results and the search results may be dynamically and immediately refined to matching the newly-selected filter will be displayed to include the teaching of English to include enables a user to share search results; users can still individually explore the search results by filtering and sorting along different preferences, as taught by English, (one user can filter the results by travel provider while the other user filters by time of departure, paragraph [0007]). 

 (Claim 2)
The combination of Haveliwala, Whitnah and English discloses substantially all of the elements of claim 1, and English further discloses the one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
receiving at least one search attribute at the user interface, (paragraph [0030]; Fig. 1); and 
(paragraph [0030]; Fig. 11).

(Claim 3)
The combination of Haveliwala, Whitnah and English discloses substantially all of the elements of claim 1, and Haveliwala further discloses wherein the tuning input modifies the search result ranking model such that weight is added to or removed from search results according to the tuning input, (“an Edit Profile link 616 allows the user to edit the interests in his user profile at any time … deleted his existing topic interest in Computers, and created a different interest in "Music". … the search engine applies this setting and ranks the documents according the existing (and new) personalization profile, this time for "Music."”, paragraph [0031]).

(Claim 4)
The combination of Haveliwala, Whitnah and English disclose substantially all of the elements of claim 1, and English further discloses wherein the search results are based on a specified search attribute, and wherein the search result ranking is associated with the specified search attribute, (“headings allow for sorting the general search results by price (heading 220), airline (heading 222), takeoff times (heading 224), landing times (heading 226), and stops (heading 228).  Sorting or filtering preferences selected by User A are maintained in User A's separate session state”, paragraph [0020]; paragraph [0030]).

The combination of Haveliwala, Whitnah, and English discloses substantially all of the elements of claim 4, and English further discloses wherein the tuning input is applied to a value associated with the search attribute, (“These filtering and sorting controls are search specific and may include price”, paragraph [0027]; [0030]).

(Claim 6)
The combination of Haveliwala, Whitnah, and English discloses substantially all of the elements of claim 1, and English further discloses wherein the tuning profile is automatically applied to subsequent searches by the one or more other users, (“a search query from an administrator of the travel search engine 1104. The personalization module 1214 provides the administrator with search results consisting of users whose favorites are related to the search query. The functionality of the personalization module 1214 is beneficial for marketing purposes. For example, assume an administrator is interested in marketing a certain flight and provides the personalization module 1214 with a search query consisting of the flight's information (e.g., airline, departure city, arrival city). The personalization module 1214 identifies users who have one or more favorites that are similar to the flight”, paragraph [0106]).

 (Claim 7)
The combination of Haveliwala, Whitnah, and English disclose substantially all of the elements of claim 1, and English further discloses the one or more computer-readable storage media having stored thereon computer-executable instructions that, 
determining that a search attribute has been received for which the tuning profile has been stored; and accessing the stored tuning profile to apply the stored search result ranking model settings to the received search attribute, (“filtering, or other artificial intelligence methods to establish a user's favorites.  These approaches can be based on historical observations of which search results (and their attributes) that a user has previously saved, as well as analysis of the user's similarity to other users”, paragraph [0107]).

(Claim 8)
The combination of Haveliwala, Whitnah, and English disclose substantially all of the elements of claim 7, and English further discloses wherein tuning profile is applied to searches received from a specified user or from a specified group of users, ("Sorting or filtering preferences selected by User A are maintained in User A's separate session state ", paragraph [0020]).

(Claim 9)
The combination of Haveliwala, Whitnah and English disclose substantially all of the elements of claim 7, and English further discloses wherein the tuning profile applies to a plurality of different search attributes, (“the search module 1202 selects the set of search results based on one or more of the following: the price of each search result, user settings, past behavior by the user, and one or more parameters of the search request”, paragraph [0065]).


The combination of Haveliwala, Whitnah and English disclose substantially all of the elements of claim 1, and Whitnah further discloses the dynamic updating including adding and removing search results according to the determined ranking for each search result, (The querying user may then select one or more of these query modifications to add the referenced school to the structured query, thereby filtering the search results by school, paragraph [0099]; broadening queries may have been generated based on the first structured query, where one more or of the query tokens from the first structured query have been removed. By removing limitations from the first structured query, more users should satisfy the query and thus these queries should generate more search results, paragraph [0103]).

	(Claim 11)
Haveliwala discloses a computer system comprising the following: 
one or more processors, (“a computer system, or similar electronic computing device”, paragraph [0064]);  
system memory, (“computer system memories”, paragraph [0064]);  
one or more computer-readable storage media having stored thereon computer-executable instructions that, (“a computer readable medium”, paragraph [066]), when executed by the one or more processors, cause the computing system to perform the following: 
 (“a query entry field 102 in which a user enters the terms of a search query”, paragraph [0020]; Fig. 1);
providing one or more search results for the search to the first user, the search results having been generated and ranking using a search ranking model, the search results being ranked according to a search results ranking model, each search result having an associated search result attributes(“first time the user accesses the search engine, he will not have defined a user profile for personalizing the search results”, paragraph [0020], “search engine provides personalized rankings of search results”, Abstract);  
receiving a tuning input from the first user to create a tuning profile, (“The user can access the Edit Profile link 104 in order to establish their personal interests”, paragraph [000]) that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to be adjusted for one or more specified search result attributes, , (“personalization control 608 allows the user to adjust the ranking of the individual documents/pages of the search results with respect to his interests, preferably as expressed in the personalization profile. The personalization control may be explained as controlling a degree of influence or contribution of the user's interest profile to the ranking of the search results”, paragraph [0026]; Fig. 6);
storing the tuning profile, (“the site can provide a user registration page, in which the user registers with a user name and password, and the user's interests are stored at the search engine site in a database, and retrieved in response to the user login”, paragraph [0033]). 
Although Haveliwala discloses substantially all of the elements, Haveliwala fails specifically disclose dynamically updating the displayed search results as the search result ranking model is tuned for the specified search result attributes, the dynamic 
Whitnah discloses the querying user may then selected one or more of these query modifications to add the modifying nodes/edges to the first structured query. An example search-results page generated by the structured query "My friends who work at Facebook and work at Acme as software engineers". The querying user may want to refine the search by also specifying a school attended by the users identified by the search query. To specify a school, the querying user may click on the "School" drop-down menu, which may display a list of query modifications generated by the social-networking system, (paragraph [0099]-[0100]; Fig. 7A-G).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Haveliwala which to include personalization control allows the user to adjust the ranking of the individual documents/pages of the search results, to include the teaching of Whitnah to include 
the querying user may then selected one or more of these query modifications to add the modifying nodes/edges to the first structured query, as taught by Whitnah.
Although the combination of Haveliwala and Whitnah disclose substantially all of the elements, Haveliwala and Whitnah fail specifically disclose applied to subsequent searches by one or more other users, including users other that the first user, to generate subsequent search results each having a subsequent search result attribute, such that the tuning profile ranks each search result according to the tuned search result ranking model and the specified search result attributes.
(paragraph [0007]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Haveliwala and Whitnah to provide personalization control allows the user to adjust the ranking of the individual documents/pages of the search results and the search results may be dynamically and immediately refined to matching the newly-selected filter will be displayed to include the teaching of English to include enables a user to share search results; users can still individually explore the search results by filtering and sorting along different preferences, as taught by English, (one user can filter the results by travel provider while the other user filters by time of departure, paragraph [0007]).

(Claim 12)
The combination of Haveliwala, Whitnah, and English disclose substantially all of the elements of claim 11, and English further discloses the one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
receiving a search attribute for which the search results are to be provided, (Fig. 1);
(“filtering, or other artificial intelligence methods to establish a user's favorites.  These approaches can be based on historical observations of which search results (and their attributes) that a user has previously saved, as well as analysis of the user's similarity to other users”, paragraph [0107]); and 
an act of applying the tuning profiles associated with the received search attribute to the search results resulting from the received search attribute, ("Sorting or filtering preferences selected by User A are maintained in User A's separate session state ", paragraph [0020]).

(Claim 13)
The combination of Haveliwala, Whitnah, and English disclose substantially all of the elements of claim 11, and English further discloses map the tuning input to one or more search algorithms, such that the search is performed using the tuning input, (paragraph [0020]).

(Claim 14)
The combination of Haveliwala, Whitnah, and English disclose substantially all of the elements of claim 13, and English further discloses wherein dynamically updating the provided search results according to the updated ranking further comprises repositioning, search results from the user interface according to the determined ranking for each search result, (“the "Filter Results Instantly" header 208”, paragraph [0020]; User B has selected a number of filtering options under the Filter Results Instantly header 208.  As a result, the general search results are limited to only 50 of 522.  Thus, both users have access to the same general search results and the same shared results, but each user can independently filter and sort the general result search results”, paragraph [0032]).

(Claim 16)
The combination of Haveliwala, Whitnah, and English disclose substantially all of the elements of claim 11, and English further discloses wherein the tuning input defines interpolations for one or more search result attributes, the interpolations indicating the rate at which search result ranking change based on the tuning input, (paragraph [0020], [0027]).

(Claim 17)
The combination of Haveliwala, Whitnah, and English disclose substantially all of the elements of claim 11, and English further discloses wherein one or more associated search result attributes are automatically updated upon changing another related search result attribute, (“a user is not presented with the option of having the general search results updated because the updating occurs automatically", paragraph [0099]).

	(Claim 18)
Haveliwala discloses at a computer system including at least one processor, (“a computer system, or similar electronic computing device”, paragraph [0064]); and 
(“computer system memories”, paragraph [0064]), a computer-implemented method for dynamically tuning search result rankings to control how the search results are presented in a user interface, the method comprising: 
requesting a search for a first user, (“a query entry field 102 in which a user enters the terms of a search query”, paragraph [0020]; Fig. 1);
receiving one or more search results for the search, the search results having been generated and ranked using a search ranking model, the search results being displayed within a user interface to the first user according to each search result's determined ranking, each search result having an associated search result attribute, (“first time the user accesses the search engine, he will not have defined a user profile for personalizing the search results”, paragraph [0020], “search engine provides personalized rankings of search results”, Abstract));  
receiving a tuning input at the user interface from the first user to create a tuning profile, (“The user can access the Edit Profile link 104 in order to establish their personal interests”, paragraph [000]) that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to be adjusted for one or more specified search result attributes, the search result ranking model determining how each search result is ranked, (“personalization control 608 allows the user to adjust the ranking of the individual documents/pages of the search results with respect to his interests, preferably as expressed in the personalization profile. The personalization control may be explained as controlling a degree of influence or contribution of the user's interest profile to the ranking of the search results”, paragraph [0026]; Fig. 6); and 
(“the site can provide a user registration page, in which the user registers with a user name and password, and the user's interests are stored at the search engine site in a database, and retrieved in response to the user login”, paragraph [0033]).
Although Haveliwala discloses substantially all of the elements, Haveliwala fails specifically discloses dynamically updating the displayed search results as the search result ranking model is tuned for the specified search result attributes, the dynamic updating including adding 
Whitnah discloses the querying user may then selected one or more of these query modifications to add the modifying nodes/edges to the first structured query. An example search-results page generated by the structured query "My friends who work at Facebook and work at Acme as software engineers". The querying user may want to refine the search by also specifying a school attended by the users identified by the search query. To specify a school, the querying user may click on the "School" drop-down menu, which may display a list of query modifications generated by the social-networking system, (paragraph [0099]-[0100]; Fig. 7A-G).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Haveliwala which to include personalization control allows the user to adjust the ranking of the individual documents/pages of the search results, to include the teaching of Whitnah to include 
the querying user may then selected one or more of these query modifications to add the modifying nodes/edges to the first structured query, as taught by Whitnah.

English discloses enables a user to share his or her search results with one or more other users in real time; users have access to a common set of potentially mutually acceptable results, but can still individually explore the search results by filtering and sorting along different preferences, (paragraph [0007]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Haveliwala and Whitnah to provide personalization control allows the user to adjust the ranking of the individual documents/pages of the search results and the search results may be dynamically and immediately refined to matching the newly-selected filter will be displayed to include the teaching of English to include enables a user to share search results; users can still individually explore the search results by filtering and sorting along different preferences, as taught by English, (one user can filter the results by travel provider while the other user filters by time of departure, paragraph [0007]).

	(Claim 19)
Haveliwala discloses a computer program product for implementing a method for dynamically updating search result rankings based on tuning inputs, the computer (“a computer readable storage medium that can be accessed by the computer.  Such a computer program may be stored in a tangible computer readable storage medium”, paragraph [0126]), when executed by one or more processors, (“a single processor or may be architectures employing multiple processor designs for increased computing capability’, paragraph [0126]) of the computing system, cause the computing system to perform the method, the method comprising: 
receiving a request for a search from a first user, (“a query entry field 102 in which a user enters the terms of a search query”, paragraph [0020]; Fig. 1);
providing one or more search results for the search to the first user, the search results having been generated and ranked using a search ranking model, the search results being ranked according to a search results ranking model, each search result having an associated search result attributes, (“first time the user accesses the search engine, he will not have defined a user profile for personalizing the search results”, paragraph [0020], “search engine provides personalized rankings of search results”, Abstract);  
receiving a tuning input from the first user to create a tuning profile, (“The user can access the Edit Profile link 104 in order to establish their personal interests”, paragraph [000]) that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to be adjusted for one or more specified search result attributes, the search result ranking model determining how each search result is ranked, (“personalization control 608 allows the user to adjust the ranking of the individual documents/pages of the search results with respect to his interests, preferably as expressed in the personalization profile. The personalization control may be explained as controlling a degree of influence or contribution of the user's interest profile to the ranking of the search results”, paragraph [0026]; Fig. 6); 
storing the tuning profile, (“the site can provide a user registration page, in which the user registers with a user name and password, and the user's interests are stored at the search engine site in a database, and retrieved in response to the user login”, paragraph [0033]).
Although Haveliwala discloses substantially all of the elements, Haveliwala fails specifically disclose dynamically updating the displayed search results as the search result ranking model is tuned for the specified search result attributes, the dynamic updating including adding 
Whitnah discloses the querying user may then selected one or more of these query modifications to add the modifying nodes/edges to the first structured query. An example search-results page generated by the structured query "My friends who work at Facebook and work at Acme as software engineers". The querying user may want to refine the search by also specifying a school attended by the users identified by the search query. To specify a school, the querying user may click on the "School" drop-down menu, which may display a list of query modifications generated by the social-networking system, (paragraph [0099]-[0100]; Fig. 7A-G).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Haveliwala which to include personalization control allows the user to adjust the ranking of the individual documents/pages of the search results, to include the teaching of Whitnah to include 

Although the combination of Haveliwala and Whitnah disclose substantially all of the elements, Haveliwala and Whitnah fail specifically disclose applied to subsequent searches by one or more other users, including users other that the first user, to generate subsequent search results each having a subsequent search result attribute, such that the tuning profile ranks each search result according to the tuned search result ranking model and the specified search result attributes.
English discloses enables a user to share his or her search results with one or more other users in real time; users have access to a common set of potentially mutually acceptable results, but can still individually explore the search results by filtering and sorting along different preferences, (paragraph [0007]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Haveliwala and Whitnah to provide personalization control allows the user to adjust the ranking of the individual documents/pages of the search results and the search results may be dynamically and immediately refined to matching the newly-selected filter will be displayed to include the teaching of English to include enables a user to share search results; users can still individually explore the search results by filtering and sorting along different preferences, as taught by English, (one user can filter the results by travel provider while the other user filters by time of departure, paragraph [0007]).


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haveliwala (U.S. 2013/0103683), in view of Whitnah (U.S. 2014/0188899), further in view of English (U.S. 2014/0195525), and further in view of Sandoval (U.S. 2009/0216563).
(Claim 15)
The combination of Haveliwala, Whitnah and English discloses substantially all of the elements of claim 13, except the one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to provide one or more suggested changes to a search user based on context information associated with the user.
Sandoval teaches cause the computing system to provide one or more suggested changes to a search user based on context information associated with the user, (“suggested search queries based on the location of the mobile device and user profile information”,  col. 3, lines 31-39).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Haveliwala, Whitnah and English to include suggested to a user based on the user’s profile and search criteria, as taught by Sandoval, for predictive generation of search suggestions.





Response To The Arguments
Applicant’s arguments filled on 01/19/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 103 on Remarks page(s) 9-11.	
	The Examiner response: In response to Applicant’s argument of 35 U.S.C. 103 on Remarks page(s) 9-11 on remarks filed 01/19/2021, the examiner respectfully disagreed. It is noted that Applicant added/removed new limitations in claim(s) 1, 10-11, and 18-19 that necessitate new ground of rejection as address above by Whitnah (U.S. 2014/0188899). In view of the above reason, the rejection is maintained.

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH V HO/
Primary Examiner, Art Unit 2152